Simon, J.,

delivered the-opinion of the court.
This case was remanded for a new trial, (see 10 Louisiana Reports, page 36,) and the jury found again a verdict in favor of the insolvent. The only question is one of fraud, which is particularly of the province of a jury; and their verdict must be conclusive, unless clearly in opposition to the evidence. We think the verdict in this case ought not to be disturbed.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Parish Court be affirmed, with costs.